Citation Nr: 0910653	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-16 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran, Veteran' spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from 
March 1970 to November 1971, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2005 and November 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The Veteran appeared at a hearing before a Decision Review 
Officer at the RO.  A transcript is associated with the 
claims file.  

Correspondence received from the Veteran has indicated that 
he wished to withdraw all his claims on appeal to the Board 
save for the claim of entitlement to service connection for 
bilateral hearing loss.  He subsequently amended this 
statement to assert that his withdrawal of the claim of 
entitlement to service connection for a cervical spine 
disability was in error, and that he wished that claim to 
also be forwarded to the Board.  In so doing, the Board notes 
that the two issues on appeal are entitlement to service 
connection for a cervical spine disability and for bilateral 
hearing loss.  A claim for entitlement to an earlier 
effective date for the grant of a total disability rating 
based on individual unemployability (TDIU), which was 
perfected to the Board but has since been withdrawn by the 
Veteran.  Thus, this matter is no longer before the Board.  


FINDINGS OF FACT

1.  The Veteran served in combat in Vietnam, and was exposed 
to combat-related noise and physical stresses to the 
musculoskeletal system.  

2.  There is no audiological or competent evidence of a 
hearing loss disability of either ear during service or for 
many years thereafter; despite the Veteran's in-service 
exposure to acoustic trauma in combat; the competent medical 
evidence is against a finding of a nexus between a current 
diagnosis of a hearing loss disability and the Veteran's 
military service.  

3.  There is no medical or X-ray evidence of a cervical spine 
disability, to include disc herniation until many years post-
service, nor is there competent evidence of a nexus between 
his neck or cervical spine disability and any incident of 
service, to include his jumping off helicopters under combat 
conditions.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).


                   REASONS AND BASES FOR FINDINGS AND 
CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits. 

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  The Veteran 
received VCAA letters in July 2004 and September 2005, which 
notified him of the information necessary to substantiate his 
claims.  He was also notified of the information and evidence 
necessary to substantiate the claims, what evidence he was to 
provide and what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield 
v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the Dingess requirements, the Veteran was 
notified letter of the evidence necessary to establish an 
increase in disability rating and the effective date of award 
should his claims be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA did not provide 
the Dingess notification to the Veteran prior to the RO 
decisions that are the subject of this appeal.  However, the 
RO cured this defect by a re-adjudication of the claims in 
subsequently issued supplemental statements of the case 
following the issuance of remedial notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of an SOC to cure timing 
of notification defect).  Furthermore, as the claims for 
service connection are denied in the decision below, the 
timing of notice with regard to effective date or disability 
rating is moot.  See Dingess, supra.  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  He 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claims by VA.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
Veteran.  The service treatment records and numerous clinical 
records are in the claims file.  

With respect to the duty to provide an examination or medical 
opinion, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  

In this case, the Veteran has a history of a back injury 
prior to active service but it is apparent that it was acute 
in nature and resolved by the time of his service entrance 
examination, which was normal.  In any event, it is the neck 
or cervical spine that is at issue here; the evidence shows 
no preexisting neck or cervical spine disability and it is 
not contended otherwise.  As noted above, given the Veteran's 
credible accounts of repeated physical stress to his neck 
during combat duty, the Board finds that an injury to the 
neck or cervical spine is not in dispute, nor is the 
Veteran's account of in-service acoustic trauma.  However, 
there is no medical or X-ray evidence of a diagnosis of a 
chronic cervical spine disability, nor is there audiological 
or other competent evidence of a hearing loss disability as 
defined by 38 C.F.R. § 3.385 until many years after service 
separation.  The Veteran was afforded VA audiological and 
orthopedic examinations in conjunction with the claims, which 
included competent, nonspeculative opinions that addressed 
the nexus questions at hand.  Both opinions were based upon a 
review of the record and examination of the Veteran; both 
opinions were supported by a rationale.  Under these 
circumstances, there is no duty to provide an examination or 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon, supra.   

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss) or arthritis, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309(a).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at last three of 
the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even if disabling loss is not demonstrated at 
separation, a veteran may establish service connection for a 
current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Analysis

The Veteran contends that he developed both a bilateral 
hearing loss disability and a disorder of the cervical spine 
as a result of combat service in the Republic of Vietnam.  
Specifically, he asserts that his duty as an infantryman 
included multiple jumps from helicopters, which caused 
significant stress on his cervical spine, and he states that 
exposure to combat noise (small arms fire, artillery, 
helicopter sounds) caused him to develop a bilateral hearing 
loss.  The Veteran is currently in receipt of service 
connection for tinnitus; however, his claim for service 
connection for a low back disability (also claimed as 
resultant from helicopter jumps and combat duty) was denied 
by the Board in December 2006.  

While bilateral hearing loss and a cervical spine disability 
are two separate and distinct disorders, as the appeal is to 
be resolved around the same element of service connection 
(that is, whether combat stresses, either via acoustic trauma 
or trauma to the spine, caused the current disorders), they 
are discussed together for the sake of brevity.  

The Veteran had combat duty in Vietnam.  As such, his 
exposure to excessive noise and to physically stressful 
activities, to include the jumping off of helicopters, is not 
in dispute.  Regarding current disabilities, the Board notes 
that the Veteran does have both a disability in the cervical 
spine (documented as disc herniation) as well as a diagnosis 
of bilateral sensorineural bilateral hearing loss.  Service 
treatment records are negative for hearing loss, and while 
the Veteran indicated that he had injured his back prior to 
entry into service, no abnormality was found in the neck at 
service entrance or throughout his period of active military 
service.  Indeed, the first documented hearing loss and 
diagnosed cervical spine disability were made many years 
after service separation, with an April 2005 X-ray report 
showing cervical spine disc herniation and an August 2005 
audiological examination diagnosing hearing loss.  The Board 
notes that the passage of time without complaint, in and of 
itself, can be probative in assessing the validity of a claim 
for service connection, particularly with such a large gap in 
time between in-service trauma and the earliest medical 
evidence of the diagnoses in this case.  See Maxon v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints).

Despite the lengthy period of time between separation from 
service and the onset of the Veteran's hearing loss 
disability and cervical spine disorder, the Veteran was 
afforded two separate VA examinations which addressed a 
potential relationship between the current claimed disorders 
and service.  As noted about, since the Veteran served in 
combat, his contentions regarding noise exposure and trauma 
associated with exiting helicopters are not in dispute.  See 
38 C.F.R. § 1154.  However, in order for service connection 
to be granted, there must be competent evidence of a nexus 
between his service and the development of his hearing loss 
and cervical spine disabilities.

Regarding hearing loss, the Veteran was afforded a thorough 
VA audiological examination in August 2005.  In the 
associated report, the Veteran was diagnosed with a bilateral 
hearing loss, and the service history was reported.  The 
claims file was not reviewed; however, the in-service 
exposure to excessive noise as relayed by the Veteran to the 
examiner is not in question, as the Veteran did serve in 
combat.  As for an opinion on a nexus to service, the 
examiner opined that as the Veteran left active duty without 
damage to his hearing, that it was less likely than not that 
the current hearing loss was a result of noise exposure on 
active duty.  The examiner further reported that medical 
treatment to improve the Veteran's hearing was not indicated 
at that time.  

The Veteran has taken exception to this opinion, stating that 
as he was exposed to combat noise and has current hearing 
loss, he should be given service connection.  It is noted 
that the Veteran also reported a history of childhood ear 
infections as well as significant post-service noise exposure 
working at a construction site and as a printer.  The Board 
does not doubt the amount of noise exposure experienced in 
combat; however, the only competent medical opinion of record 
addressing etiology is against a finding of the contended 
nexus.  See Espiritu, supra.  The Veteran as a lay person is 
competent to report on symptoms which come through his 
senses, such as noticing a decrease in his ability to hear 
conversations, etc.  He cannot, however, diagnose a hearing 
loss disability as defined by 38 C.F.R. § 3.385; such a 
diagnosis is established by an audiological examination 
administered by a trained audiologist.  Lacking any medical 
training or expertise, the Veteran is also not competent to 
link a medical diagnosis of sensorineural hearing loss to 
noise exposure in service.  Id.  Simply, an opinion as to a 
causal nexus is something which is outside of the expertise 
of a layperson with regards to sensorineural hearing loss, 
and the Veteran's contentions regarding such a link is of 
minimal probative weight.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007). 

Regarding the Veteran's cervical spine disability, it is 
noted that in the service treatment records that the Veteran 
did indicate a history of a back injury.  A claim for a low 
back disorder was denied by the Board in a previous decision, 
and it is further noted that the service treatment records 
did not find any active disability in the spine, and the 
Veteran is presumed to have been sound upon his entrance into 
service.  As previously mentioned, the Veteran's first 
diagnosis of a cervical spine disability came via an X-ray 
report dated in April 2005, many years after service 
separation.  Nevertheless, as the Veteran did serve in 
combat, he was scheduled for a VA orthopedic examination to 
determine if there was any potential link between his current 
cervical spine condition and his combat service in Vietnam.  
The associated report, dated in February 2006, stated that as 
the Veteran had (an acute) episode of back pain in 1965, an 
on-the-job injury in 2004, and no documented treatment of any 
back/neck pain until 1988, that it was less likely than not 
that the Veteran's neck pain was related to any in-serviced 
trauma associated with his combat duty.  

While this report mentions the acute episode of pre-service 
back injury (it does not mention the neck condition pre-
existing service), it is implicit in the examiner's opinion 
that the main reason a nexus is unlikely is the lengthy 
absence of complaint after separation from military service.  
In this regard, the Board notes the legal precedent of Maxon, 
which states that the lengthy absence of complaint is, in 
itself, probative against claims for service connection.  See 
Maxon, supra.  Indeed, while there was back pain in 1988, 
there was no documented neck disability until a 2004 injury 
(with herniation diagnosed in 2005), which is a period of 
over thirty years after service separation.  The Veteran's 
contentions relating to his combat experiences, to include 
being under fire and being forced to exit helicopters under 
stressful conditions are not contested; however, as a 
layperson, he cannot competently opine as to etiology for his 
cervical spine disorder.  See Espiritu, supra.  That is, the 
linkage between certain events of service and a residual 
intervertebral disc disability is not something on which a 
layperson has the requisite knowledge and training to report.  
See Jandreau, supra.   

Based on the above, the Veteran's claims for service 
connection must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue. That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's 
claims.  38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER


Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for a cervical spine 
disability is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


